Burgess, J.
At the May term, 1896, of the St. Louis Criminal Court, defendant was indicted by the grand jury of said city and charged with robbery in the first degree. On the first day of June next thereafter he was put upon his trial in said court, found guilty as charged, and his punishment fixed at five years’ imprisonment in the State penitentiary. From the judgment and sentence he appeals.
Defendant is not represented in this court, nor was there .any bill of exceptions filed in the case. The indictment is in proper form, and the record, in all respects, free from error. The judgment is affirmed.
Gantt, P. J., and Sherwood, J., concur.